DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 39, 41, 43, 47-48, 51 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37, 3rd to last line, it is unclear if “a corresponding Luer part” is referring to “a 
corresponding Luer part” recited in line 3, or if a new Luer part is being recited.
Claim 53, line 1 – it is unclear if “an adapter part” is referring to the adapter part already 
recited in claim 36 or if a new adapter part is being recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36, 40, 42, 44, 46 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traversaz 8,328,763.
In regard to claim 36, Traversaz discloses a fluid transfer connector 20, the connector comprising:
a medical standard connector part 10 comprising a fluid transfer port 152;
a fluid transfer channel (hose pinched by the clamp) in fluid communication with the fluid transfer port 152; and
a moveable member 21, wherein the moveable member is arranged to:
interrupt the fluid communication between the fluid transfer channel and the fluid transfer port when the moveable member 21 is moved from a first position to a second position (when 21 is moved from closed to open it closes the clamp on the tube); and release a connection, in use, between the medical standard connector part 10 and a corresponding adaptor part 233 when the moveable member is moved (1) from the first position to the second position (when 21 is in the second position, door 22 can be opened allowing 15 to be removed from 233) and/or (ii) from the second position to a third position.
In regard to claim 40, wherein the moveable member is arranged to interrupt the fluid communication by moving a valve part 10 to at least partially block the fluid communication with the fluid transfer port in the second position.
In regard to claim 42, further comprising a locking member 251 to hold the moveable member 21 in the first position (see fig. 9a).
In regard to claim 44, wherein the moveable member 21 is further arranged to block fluid transfer port when the moveable member is moved from the first position to the second position or to a further position (the moveable member blocks flow to the transfer port when it clamps 10 upon opening).
In regard to claim 46, wherein the moveable member 21 comprises a lever member 21 pivotally mounted to the fluid transfer connector 20.
In regard to claim 50, wherein the connection between the medical standard connector part and a corresponding adaptor part comprises at least a friction fitting (at 233).
Claim(s) 36-45, 47-48, 50 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck 2012/0083737.
In regard to claim 36, Beck discloses a fluid transfer connector, the connector comprising:
a medical standard connector part 50 comprising a fluid transfer port 58;
a fluid transfer channel 26 in fluid communication with the fluid transfer port 58; and
a moveable member 126, wherein the moveable member is arranged to:
interrupt the fluid communication between the fluid transfer channel and the fluid transfer port when the moveable member 126 is moved from a first position (fig. 1B) to a second position (fig. 1A, closing lid 126 moves 70 inward against 54, opening flow throught 26); and release a connection, in use, between the medical standard connector part 50 and a corresponding adaptor part 10 when the moveable member 126 is moved from the first position (fig. 1B or fig. 4) to the second position (door 126 is open enough to have 70 as shown in fig. 4) and/or (ii) from the second position (126 partially open so that element 70 is in position of fig. 4) to a third position (126 open enough so that 70 is in position of fig. 3).
In regard to claim 37, Beck discloses a fluid transfer connector 10 comprising:
a Luer connector part 54 comprising a fluid transfer port 58 having a tapered surface to form a friction fitting with a corresponding Luer part 26;
a fluid transfer channel 86 in fluid communication with the fluid transfer port 58;
a moveable member 70, wherein the moveable member is arranged to:
interrupt the fluid communication between the fluid transfer channel and the fluid transfer port when the moveable member is moved from a first position (fig. 5) to a second position (fig. 3); and
release the friction fitting with the corresponding Luer part 26 when the moveable member is moved (i) from the first position to the second position and/or (ii) from the second position to a third position (elements 74 do not pinch 26 against 58 in fig. 4, allowing 26 to be removed from 58).
In regard to claims 38-39 and 52, wherein the moveable member 70 is arranged to release the connection when the moveable member is moved from the second position (fig. 4) to a third position (fig. 3).
In regard to claim 40-41, wherein the moveable member 70 or 126 is arranged to interrupt the fluid communication by moving a valve part to at least partially block the fluid communication with the fluid transfer port in the second position (from fig. 8 to fig. 6).
In regard to claims 42-43, further comprising a locking member 134 to hold the moveable member (either 70 or 126) in the first position.
In regard to claim 44, wherein the moveable member 70 is further arranged to block fluid transfer port 86 when the moveable member 70 is moved from the first position (fig. 5) to the second position (fig. 4) or to a further position (fig. 3).
In regard to claim 45, Beck discloses a fluid transfer connector comprising:
a Luer connector part 54 comprising a fluid transfer port 58 having a tapered surface to form a friction fitting with a corresponding Luer part 26; and
a moveable member 70 arranged to block or cover the fluid transfer port 58 when the moveable member is moved from a first position (fig. 5) to a second position (fig. 3).
In regard to claim 47, wherein the moveable member 70 comprises a lever member 142 pivotally mounted to the fluid transfer connector 10.
In regard to claim 48, wherein the moveable member 70 comprises a Luer Lock engagement part 74. 
In regard to claim 50, wherein the connection between the medical standard connector part 50 and a corresponding adaptor part 10 comprises at least a friction fitting (between 22 and 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traversaz 8,328,763.
Traversaz discloses a medical connector 152 for medical tubing, but is unclear as to the 
exact size of the medical connector.  However, it would have been obvious to one of ordinary skill in the art to modify the bore size of the connector 152 to comply with ISO 80369 because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In regard to claim 55, the medical standard connector part comprises a Luer connector part 152.
Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 51 and 53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lueders, Steer, Ohkaka, Takahashi, Utterberg, Harding, Beaufore, Stanus, Blocher, Rotem, Pajunk, Hall, Graham, Brown, Douglas and Mide disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679